Citation Nr: 1646623	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  15-33 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1952 to September 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds further evidentiary development is required for the Veteran's claim of entitlement to TDIU. 

Currently, the Veteran's service-connected disabilities include bilateral hearing loss disability, rated as 50 percent disabling, and tinnitus, rated as 10 percent disabling; he has a combined disability rating of 60 percent, effective March 23, 2015.  As the Veteran's hearing loss and tinnitus disabilities stem from the same etiology, the combined rating of 60 percent may be used to reach the 60 percent rating required to meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  

The record contains an August 2013 VA audiological examination where the Veteran self-reported that the functional impact of hearing loss was that speech was often not clear and that he had difficulty hearing in crowds; no functional impact due to tinnitus was reported.  In light of the Veteran's TDIU claim, the AOJ requested a VA examination and opinion regarding the Veteran's functional impairment caused solely by the Veteran's service-connected hearing loss and tinnitus disabilities.  In response, the May 2014 VA examiner stated that the audiological test results were invalid, unreliable (as they did not appear to reflect the Veteran's maximal effort) and not reported.  Notably, no opinion was provided regarding the level of functional impact of the hearing loss and tinnitus.  Despite noting that audiological testing was invalid, the 2014 VA examiner failed to explain why an opinion was not provided.  For instance, in remains unclear whether or not the examiner found that it would be mere speculation to have provided an opinion based on his review of the record and an interview with the Veteran, exclusive of invalid test results.

Thereafter, audiological testing was provided in March 2015 by a private audiologist who found the Veteran's hearing loss and tinnitus rendered the Veteran unemployable.  The audiologist stated the Veteran needed to avoid working in any environment in which there was any noise which may exacerbate his hearing loss.  The hearing would prevent verbal communication face-to-face, as well as by telephone.  The condition would also pose a significant safety risk in any job setting involving transportation/driving or being around moving machinery.  His hearing loss would significantly impair his employability in most job assignments with or without adaptation.  

Given the significant discrepancy between the level of functional impairment identified in the August 2013 VA examination versus the March 2015 private evaluation and the failure of the May 2014 VA examiner to provide the requested opinion, a Remand is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

It appears that there may be outstanding audiological findings from VA treatment records that are not currently associated with the claims file.  For instance, in October 22, 2013, November 13, 2013, December 18, 2013, November 12, 2014 and May 4, 2015 VA treatment records stated that the Veteran had a "recent" audiology test.  It is unclear whether there are multiple "recent" audiological tests or the same test is being referenced.  Regardless, any outstanding VA treatment records including any audiologist testing must be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate any outstanding VA treatment records with the claims file, including those from the St. Louis, Missouri VAMC beyond May 2015.  Additionally, ensure that any previously conducted audiological testing is associated with the record, including the "recent" test referenced in records from 2013 through 2015. 

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA audiological examination to address the level of functional impairment due to his hearing loss disability and tinnitus.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

Following a review of the record, to include the Veteran's statements, the examiner should describe the functional impact the Veteran's hearing loss and tinnitus have on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed by the examiner should be accompanied by a complete rationale.  The examiner should specifically address the March 2015 private opinion and any additional private clinical records associated with the claims file.  If the examination findings concerning the functional impact the Veteran's hearing loss and tinnitus has on his employment contradict the March 2015 private opinion, the examiner must reconcile their findings with the private medical evidence and provide a rationale for such finding.

3.  If the determination remains adverse to the Veteran, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



